department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep bf ja u i l krekeekekrekreereeeerekee krekreekrkeerererererrere krrerkeeereereeekerere rrekkrkreerererererker legend taxpayer a taxpayer b ‘ f ae kkkkkkekeekekeeerererer krekrekekrererekererereee annuity_contract xx a erkrkekkrererererkere employer m kekekrkererererrererer plan y krerekerererereererere amount d amount e rra ekkekreekrererekeeer ee kkekkkkkekeakeekekererere dear krerarerererekrekrereee this is in response to your letter dated date as supplemented by correspondence dated date in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request on date taxpayer a took an early distribution from his former employer's plan annuity_contract x in the amount of amount d also in taxpayer b taxpayer a’s spouse took an early distribution from plan y her former employer’s retirement_plan in the amount of amount e it has been edoddenbelecdbinniiekk krerekekkeeekekkrrrrkeke represented that plan y is a plan that is described as meeting the requirements for qualification under sec_401 of the code it has also been represented that the distributions received by taxpayer a and taxpayer b from annuity_contract x and plan y respectively are eligible rollover distributions as defined in code sec_402 taxpayer a and taxpayer b state that they took early distributions from their respective retirement plans because of financial hardship due to taxpayer b’s serious medical_condition disability and her inability to continue working you represent that taxpayer b applied for social_security disability in but did not receive a determination until date during this interim period taxpayer a and taxpayer b state that they needed the retirement_funds in order to pay bills and other personal expenses taxpayer a and taxpayer b further state that they sold their home in date and moved to a smaller home which reduced their expenses taxpayer a and taxpayer b state that they did not use all of the withdrawn retirement_funds and request permission to rollover their total respective plan distributions to other retirement accounts based upon the foregoing taxpayer a and taxpayer b request that the service waive the 60-day rollover requirement with respect to the distributions of amount d from annuity_contract x and amount e from plan y sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employee's trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph rkrekkekereerererekere beennnseesennnnee sec_402 of the code defined eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee of the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii fora specified period of years or more b any distribution to the extent the distribution is required under sec_401 and b any distribution which is made upon hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distribute received the property distributed sec_403 of the code provides in relevant part that if any portion of the balance_to_the_credit of an employee in an annuity_contract described in sec_403 of the code is paid to him in an eligible_rollover_distribution within the meaning of sec_402 the employee transfers any portion of the property he receives in such distribution to an individual_retirement_plan or to an annuity_contract described in sec_403 of the code then such distribution to the extent so transferred will not be includible in the gross_income of the employee in the taxable_year that the distribution is paid sec_403b of the code provides that rules similar to rules of paragraphs through of sec_402 shall apply for purposes of sec_403 perr rrr rr rr rrr kkkkekererererekrrere sec_402 of the code provides that the secretary may waive the day rollover requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver of under sec_402 revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a and taxpayer b state that they took early distributions from their respective retirement plans to pay personal obligations the committee reports describing the legislative intent indicate that congress enacted the rollover provision to allow portability between eligible retirement plans including iras using retirement_plan distributions to meet personal obligations is not consistent with the intent of the congress to allow portability between eligible retirement plans therefore the request to waive to 60-day rollover period is denied with respect to the distribution of amount d from annuity_contract x and amount e from plan y and amount d and amount e will not be considered rollover_contributions under code sec_402 no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling assumes that annuity_contract x meets the requirements of code sec_403 at all times relevant to this transaction and that plan y satisfies the requirements for qualification under code sec_401 at all times relevant to this transaction this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent leereneeiiiiiiii rerkrerkaekeeeerrererrere -200 if you have any questions concerning this ruling please contact frrrkkkrerarrkere eer rererirer err rere se ts ep ra t2 sincerely yours gtgned sotur b seotd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
